ACCEPTED
                                                                                  01-14-00923-cr
                                                                        FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            1/15/2015 8:29:07 AM
                                                                             CHRISTOPHER PRINE
                                                                                          CLERK
                        NO. 01-14-00923-CR
                    IN THE COURT OF APPEALS
                FOR THE FIRST JUDICIAL DISTRICT            FILED IN
                         HOUSTON, TEXAS             1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
             ___________________________________________
                                                    1/15/2015 8:29:07 AM
                                                           CHRISTOPHER A. PRINE
                             ADAM P. PATY                        Clerk


                                     v.

                          STATE OF TEXAS
              __________________________________________

       On Appeal from the County Criminal Court at Law No. 11
                        Harris County, Texas
                      Trial Court No. 1921947
            __________________________________________

       PATY’S FIRST MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLATE BRIEF
           __________________________________________

     Appellant, through undersigned Neal Davis, files this first motion

for an extension of time to file his brief, showing specifically:

     1.    According to this Court’s website, the Appellant’s brief is due

January 20, 2015.

     2.    A jury convicted Appellant of driving while intoxicated and

he was sentenced to probation. He is on an appeal bond.

     3.    The complete reporter’s record was filed on December 18,

2014, and the clerk’s record was filed on December 12, 2014.
     4.    Undersigned had a prepaid vacation to Cancun, Mexico,

from December 27 to January 4, 2014.

     5.    Undersigned had to prepare for trial in State v. Rickie

Patterson, in Galveston County, Texas, which involved several felony

cases set for trial in early January 2014 and that pled on or about

December 19, 2014.

     6.    Undersigned has had to prepare for, and testify as a witness,

at a writ hearing for almost eight hours in Ex parte David Temple in

Harris County, Texas, on January 13, 2015.

     7.    In addition, undersigned has had to tend to several criminal

docket settings virtually every weekday in the Harris County Criminal

Justice Center.

     Paty therefore respectfully requests a 60-day extension to file his

appellate brief.




                                   2
                                 Respectfully submitted,


                                 STRADLEY, DAVIS & REYNAL LLP

                                 ____/S/ NEAL DAVIS_______________
                                 Neal Davis
                                 Texas Bar No. 24001117

                                 917 Franklin Street, Suite 600
                                 Houston, Texas 77002
                                 Telephone: (713) 227-4444
                                 Facsimile: (800) 760-7140
                                 LAWYER FOR APPELLANT


                    CERTIFICATE OF SERVICE

     I certify that a copy of PATY’S FIRST MOTION FOR

EXTENSION OF TIME TO FILE APPELLATE BRIEF has been

delivered to Harris County Assistant District Attorney’s Office via

electronic filing on January 15, 2015 and via email.


                                      /s/ Neal Davis
                                 Neal Davis




                                    3
                        NO. 01-14-00923-CR
                   IN THE COURT OF APPEALS
               FOR THE FIRST JUDICIAL DISTRICT
                        HOUSTON, TEXAS
            ___________________________________________

                          ADAM P. PATY

                                  v.

                        STATE OF TEXAS
            __________________________________________

       On Appeal from the County Criminal Court at Law No. 11
                        Harris County, Texas
                      Trial Court No. 1921947
            __________________________________________

                             ORDER
            __________________________________________

Upon considering PATY’S FIRST MOTION FOR EXTENSION OF

TIME

TO FILE APPELLATE BRIEF —

   It is ordered GRANTED.

   Appellant’s brief is due on                      .

   Signed ________ _____________, 2015.




                                 JUDGE PRESIDING
                                  4